Proceeding pursuant to CPLR article 78 to review a determination of the respondent Police Department of the County of Nassau, dated August 5, 1991, which denied the petitioner’s application for a pistol permit.
Adjudged that the determination is confirmed and the proceeding is dismissed, on the merits, with costs.
Penal Law § 400.00 (1) provides, inter alia, that no firearm license shall be issued until after an investigation and a finding that all statements on the application are true. There is substantial evidence in the record to support the respondent’s determination denying the petitioner’s application for a pistol permit based on the finding that in response to a question on the application concerning prior arrests, the petitioner intentionally failed to list a 1976 arrest (see, Matter of Anderson v Mogavero, 116 AD2d 885; Matter of Willis v Treder, 127 AD2d 667). Bracken, J. P., Miller, Copertino and Hart, JJ., concur.